Dear Mr. Hawkland:
We are in receipt of your request for an Attorney General's Opinion concerning the reinstatement of a notarial commission. Specifically, you ask whether the Office of the Secretary of State can unilaterally reinstate a notarial commission for a notary who has voluntarily surrendered her commission.
The Louisiana Revised Statutes do not provide for the unilateral reinstatement of a notarial commission.  Once a notary surrenders his or her notarial commission, voluntarily or otherwise, she must apply for a new commission and meet all requisites of LA R.S.35:191 and 35:201 in order to obtain a valid commission.  Once the requisites of LA R.S. 35:191 and 35:201 have been successfully fulfilled, the individual may be re-commissioned and possessed of a valid commission.
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ ANDREW D. BENTON Assistant Attorney General